                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


DARRELL LAMAR WIGGINS,                    )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       Case No. CIV-19-536-SLP
                                          )
DELYNN FUDGE, et al.,                     )
                                          )
       Defendants.                        )

                                        ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell, entered June 19, 2019 [Doc. No. 6]. Judge Purcell recommends

that Plaintiff’s application for leave to proceed in forma pauperis be denied and that this

matter be dismissed without prejudice unless Plaintiff were to pay the full filing fee to the

Clerk of Court. On July 22, 2019, the Clerk of Court received payment from Plaintiff of

the full $400.00 filing fee.

       Therefore, the Report and Recommendation [Doc. No. 6] is ADOPTED in its

entirety, the Application for Leave to Proceed In Forma Pauperis [Doc. No. 2] is DENIED

and this matter is re-referred to United States Magistrate Judge Gary M. Purcell for further

proceedings in accordance with the original referral entered on June 11, 2019.

       IT IS SO ORDERED this 23rd day of July, 2019.
